                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


                                             )
AMBROSE TOEKULAH,                            )
              Plaintiff                      )
                                             )
v.                                           )       C.A. No. 20-CV-40155
                                             )
JOSEPH MITCHELL, RUDY OGANDO                 )
PEREZ, and WALMART, INC.,                    )
fka WAL-MART STORES, INC.,                   )
                Defendants                   )
                                             )

                 NOTICE OF REMOVAL OF CIVIL ACTION FROM STATE
                  COURT TO THE UNITED STATES DISTRICT COURT

       Defendant City of Worcester Police Officer Joseph Mitchell (hereinafter, Officer Mitchell),

hereby files this Notice of Removal, pursuant to 28 U.S.C. §§ 1441(a) and (b) and 1446, to remove

the above-captioned case now pending in the Superior Court, Department of the Trial Court,

Commonwealth of Massachusetts, in and for the County of Worcester. As grounds for the

removal, Officer Mitchell states the following:

       1.      On October 23, 2020, this action was filed in the Superior Court of Worcester

County, Massachusetts, as Civil Action No. 2085CV1163B, arising out the arrest of Plaintiff on

November 21, 2019, at Walmart, 25 Tobias Boland Way, Worcester, Massachusetts.                 On

November 2, 2020, Plaintiff filed an Amended Complaint which cites to a federal civil rights cause

of action whereby Plaintiff alleges he was unlawfully restrained by Officer Mitchell and the other

Defendants “in violation of the rights guaranteed to him by the Fourth, Fifth and Fourteenth

Amendments” and that the actions of Officer Mitchell and the other Defendants “interfered with

[his] exercise and enjoyment of the rights secured by the constitution [sic] of the United States.”

(Plaintiff’s Amended Complaint, ¶ 108, attached hereto as Exhibit 1).      Thus, as the Amended
Complaint asserts a federal civil rights claim, Officer Mitchell files this Notice of Removal to

federal court.

       2.        Process was served on Officer Mitchell on November 17, 2020. (See Worcester

Superior Court Docket, which will be included as part of State Court Record). Upon information

and belief, Plaintiff served Defendant Walmart on November 18, 2020. Upon information and

belief, Plaintiff has attempted service on Defendant Rudy Ogando Perez.

       3.        This action is a civil action brought by Plaintiff, in which he seeks, among other

things, to recover damages he allegedly suffered when Officer Mitchell and the other Defendants

allegedly violated his civil rights under the United States Constitution, the Fourth, Fifth, and

Fourteenth Amendments to the United States Constitution, state statutes and common law.

(Plaintiff’s Amended Complaint, ¶ 108).

       4.        The action is one of which this Court has original jurisdiction under the provisions

of 28 U.S.C. § 1331 and 42 U.S.C. § 1983, and is one which may be removed to the District Court

by Officer Mitchell pursuant to the provisions of 28 U.S.C. § 1441(a) and (b) in that it is a civil

action containing claims or rights arising under the laws of the United States.

       5.        This notice is filed within thirty days after Officer Mitchell was served with the

Plaintiff’s Complaint.

       6.        Copies of all process, pleadings, and orders either served upon Officer Mitchell or

filed in the State Court action will be filed herein. (See State Court Record).




                                                  2
       WHEREFORE, Officer Mitchell, hereby gives notice that this action is removed from the

Worcester Superior Court to this Court.


                                                     JOSEPH MITCHELL

                                                     By his attorneys,

                                                     Michael E. Traynor
                                                     City Solicitor


                                                     /s/ Kevin M. Gould
                                                     Kevin M. Gould (BBO# 661545)
                                                     Wendy L. Quinn (BBO# 653954)
                                                     Assistant City Solicitors
                                                     City Hall, Room 301
                                                     455 Main Street
                                                     Worcester, MA 01608
                                                     (508) 799-1161
                                                     gouldk@worcesterma.gov
                                                     quinnwl@worcesterma.gov

                                 CERTIFICATE OF SERVICE

       I, Kevin M. Gould, hereby certify that on this 14th day of December, 2020, the within
Notice of Removal of Civil Action From State Court to the United States District Court was served
upon counsel for the Plaintiff by mailing a copy of the same, first-class mail, postage prepaid, to
James P. McKenna, Esquire, P.O. Box 541, North Grafton, Massachusetts 01536.


                                                     /s/ Kevin M. Gould
                                                     Kevin M. Gould
                                                     Assistant City Solicitor




                                                3
EXHIBIT 1
